Per Curiam.
The motion seems reasonable. Let the writ issue returnable forthwith.
Hall today moved to discharge the Negro on filing common bail. He read the indenture and assignments.
BrincTcle opposed it: first, because he had no notice, and so Hall could take nothing by his motion but a rule nisi. Plaintiff, he said, was taken by surprise. At any rate, as plaintiff had verified his petition by affidavit, and as the Court had thereon awarded a copias, they would not now turn about and discharge the defendant. This would make the copias frivolous. Besides, defendant will be out of reach before we can proceed a step further.
Per Curiam.
It would be hard to detain defendant until next term in prison. The Court think he should be discharged on filing common bail.
Rule granted.
Hall and Way, Justices, absent